DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-24, 26, 28-37, 39 and 41-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bostrom et al. (US 2019/0253852 A1).
	Regarding claims 22, 35 and 48. Bostrom teaches a method implemented by a wireless device configured for short range communications, said method comprising:
 	transmitting Intelligent Transport Systems (ITS) messages over a first vehicle-to-vehicle(V2X) interface configured to operate according to a first communication standard (Paragraphs [0037],[0046] teach ITS module 110 sending/communicated ITS message to at least ITS station 121//122 and communication with station 122 with second ITS technology); and
 			

    PNG
    media_image1.png
    340
    433
    media_image1.png
    Greyscale

 
 	receiving an ITS message from a first remote device over the first V2X interface ; and receiving an ITS message from a second remote device over a second V2X interface configured to operate according to a second communication standard different from the first communication standard (Paragraphs [0047], [0060], [0066], [0069-0072 fig.2 Illustrate and teach in step A40 to A80 that  ITS station 122 and ITS station 121 received ITS message in different ITS interfaces).

 	Regarding claims 23. Bostrom teaches the method of claim 22 wherein receiving the ITS messages from the first and second remote devices comprises receiving the ITS messages with the same front end circuit (Paragraph [0046]).

 	Regarding claims 24 and 37. Bostrom teaches the method of claim 22 wherein receiving the ITS messages from the first and second remote devices comprises:

communication standard; and decoding the received ITS message from the second remote device in a second decoder configured to decode the received ITS messages according to the second communication standard (Paragraph [0122]).

Regarding claims 26 and 39. Bostrom teaches the method of claim 22 further comprising receiving an ITS message via a long range radio interface configured to operate according to a third communication standard (Paragraphs [0009], [0027-0028]).

 	Regarding claims 28 and 41. Bostrom teaches the method of claim 22 further comprising receiving ITS messages concurrently on multiple radio interfaces (Paragraph [0031]).

 	Regarding claims 29 and 42. Bostrom teaches the method according to claim 28 wherein receiving ITS messages concurrently on multiple radio interfaces comprise receiving ITS messages concurrently on two short range radio interfaces (Paragraphs [0028], [0031]).

 	Regarding claims 30 and 43. Bostrom teaches the method according to claim 28 wherein receiving ITS messages concurrently on multiple radio interfaces comprise receiving ITS messages concurrently one of said short range radio interfaces and a long range radio interface (Paragraphs [0031], [0037]).

 	Regarding claims 31 and 44. Bostrom teaches the method of claim 22 further comprising transmitting an ITS message via a long range radio interface configured to operate according to a third communication standard (Paragraph [0027]).

 	Regarding claims 32 and 45. Bostrom teaches the method of claim 31 further comprising transmitting ITS messages concurrently on the long-range radio interface and one of the first and second short range radio interfaces (Paragraphs  [[0028], [0021, [0037]).

 	Regarding claims 33 and 46. Bostrom teaches the method of claim 31 further comprising selecting a radio interface for transmission of an ITS message from among two or more available radio interfaces (Paragraphs [0046], [0061-0063]).

 	Regarding claims 34 and 47. Bostrom teaches the method of claim 33 wherein selecting a radio interface for transmission of an ITS message from among two or more available radio interfaces comprises selecting a radio interface based on at least one of:
 	a type of the ITS message;
 	a priority of the ITS message;
 	a Quality of Service (QoS) parameter;
 	availability of a mobile network subscription;
 	availability of a mobile network for long range communications; and
congestion on the radio interfaces (Paragraphs [0046], [0060-0063]).

 	Regarding claim 36. Bostrom teaches the wireless device of claim 35 wherein the interface circuit includes a common front end circuit for the first short range radio interface and the second short range radio interface (Paragraphs [0025], [0027-0028]). 

 	Regarding claim 49 and 50. (New) Bostrom teaches the method of claim 22 wherein the first and second V2X interfaces comprises a PC5 interface and 802.11p interface (Paragraphs [0028], [0037], [0066

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bostrom et al. (US 2019/0253852 A1) in view of Huet al. (US 2017/0317819 A1).
 	Regarding claims 25 and 38. Bostrom teaches the method of claim 22 but is silent on wherein receiving ITS messages from the first and second remote devices comprises:
 	decoding the received ITS messages from the first and second remote devices in a shared decoder configured to decode ITS messages according to both the first
communication standard and the second communication standard.

	decoding the received ITS messages from the first and second remote devices in a shared decoder configured to decode ITS messages according to both the first
communication standard and the second communication standard (Paragraphs [0010-0011], [0014] [0041] teach decoding message and share secret).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bostrom with Hu’s system such that shared decoder configured to decode ITS messages in order to secure the message information during transmission.
 	Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bostrom et al. (US 2019/0253852 A1) in view of Kang et al. (US 2017/0359209 A1).
 	Regarding claims 27 and 40. Bostrom teaches the method of any one of claims 26 but is silent on wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface and one of the first and second V2X interfaces.
	In an analogous art, Kang teaches  
 	wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface and one of the first and second V2X interfaces (Paragraphs [0009-0010] teach demodulating control message including demodulating physical downlink share channel).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIET M DOAN/Primary Examiner, Art Unit 2641